internal_revenue_service number release date index number ----------------------------------------------------------- ----------------------------------------------------------- -------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-102912-09 date july legend city c ---------------------- plan -------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- ---------------------------------- dear ---------------- this responds to your authorized representative’s original letter and subsequent correspondence on behalf of city c and its sec_457 plan the plan requesting a ruling concerning the proposed amended deferred_compensation plan which city c intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra and in subsequent legislation the plan has been or will be adopted only by city c and its related agencies and instrumentalities which are all represented to be eligible governmental employers described in sec_457 of the code under the plan a participant who must be an employee of city c or one of its related agencies and instrumentalities may elect to defer compensation that would have been received for services rendered to city c in any taxable_year until death severance_from_employment attainment of age 70½ or until the occurrence of an unforeseeable_emergency the plan also contains a provision allowing an elective in-service distribution of dollar_figure or less to be paid to a participant from his or her account in certain limited circumstances set forth thereunder and in sec_457 plr-102912-09 the plan also permits its board to establish a program allowing the participants to take loans from their sec_457 plan accounts subject_to certain restrictions loans made under the plan are subject_to rules in the plan and in sec_1_457-6 of the income_tax regulations including provisions restricting the maximum amount and term of a plan_loan a participant’s election under the plan to defer compensation not yet paid including post-severance compensation paid within 2½ month after severance_from_employment must be filed prior to the beginning of the month in which the compensation to be deferred is paid or made available the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred by a participant in the plan under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 including the sec_457 coordinated deferral provision the plan also provides for the age plus catch-up_contributions described in sec_414 and sec_457 however the plan provides that a participant can only utilize one of the two catch-up contribution provisions during a single year with certain limitations a participant beneficiary or alternate_payee may elect the manner in which his her deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan provides that amounts of compensation deferred thereunder are to be transferred to and held in custodial accounts described in sec_457 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the plan must be transferred to the appropriate accounts within a short_period after such compensation would otherwise have been paid in compliance with sec_1_457-8 of the regulations the custodial_account agreement with a financial_institution custodian provides that the amount held therein shall be held for the exclusive benefit of the plan’s participants and beneficiaries pursuant to sec_457 the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to pledge attachment or encumbrance plr-102912-09 under the plan a participant may elect to have any portion of an allowable distribution which constitutes an eligible_rollover_distribution described in sec_402 of the code paid directly to another eligible_retirement_plan described in sec_402 such as an individual_retirement_account ira in a direct_rollover sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age 70½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 defines an eligible_employer to be a state political_subdivision of a state any agency_or_instrumentality of a state or political_subdivision of a state sec_457 provides that with respect to an eligible_retirement_plan established and maintained by a governmental employer if any portion of the balance_to_the_credit of an employee in the plan is paid to him her in an eligible rollover the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution of non-monetary property the amount so transferred consists of the property distribution then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income plr-102912-09 attributable to such amounts property or rights of the plan are held in trust for example in custodial accounts or annuity_contracts for the exclusive benefit of participants and their beneficiaries sec_457 provides that custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 which means such accounts and contracts would be treated as organizations_exempt_from_taxation under sec_501 based upon the provisions of the plan summarized above and the documents and representations provided we conclude as follows the proposed restated plan of city c constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 as amended under egtrra and subsequent legislation amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income only for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan the plan satisfies the trust requirement of sec_457 of the code through a custodial_account arrangement described in sec_401 and sec_457 which shall be treated as a_trust which is an organization_exempt_from_taxation under sec_501 of the code any payment made from the plan in the form of an eligible_rollover_distribution as defined in sec_402 of the code including a direct_rollover is not includible in gross_income in the year paid to the extent the payment is transferred to an eligible_retirement_plan as defined in sec_402 of the code within days including the transfer to the eligible_retirement_plan of any property distributed from the plan no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the above- described plan if the restated plan is significantly modified this ruling will not necessarily remain applicable no ruling was requested and no opinion is expressed concerning the amount included by a participant in gross_income as a result of the rollover of an eligible_rollover_distribution from the plan into a roth_ira as defined in sec_408a of the code plr-102912-09 this ruling is directed only to the plan and not to any other sec_457 plan and it applies only if city c adopts the proposed restated plan submitted on date as revised by the amendments submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent sincerely cheryl press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosure
